Exhibit A
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism


   NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the
   Side
   by Abha Shankar
   IPT News
   August 9, 2019
   https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates


   Muhammad Shahidullah is a man of seeming
   contradictions.

   An imam, he is active in interfaith outreach,
   speaking to the New York Police Department and
   visiting the White House in April as part of an
   interfaith delegation. In December 2017, he
   participated in an interfaith event organized at
   New York's 9/11 Tribute Museum, attended the
   United Nations World Interfaith Harmony Week a
   year earlier, and has been recognized in a New
   York City Council citation as "an outstanding
   citizen, one whom is worthy of the esteem of both
   our community and the great City of New York."

   But Shahidullah also runs a proselytizing website, Dawah USA, that ostensibly seeks to invite people to
   Islam but in fact serves as a clearing house for extremist and Islamist propaganda, the Investigative Project
   on Terrorism finds.

   Tax records for the New York-based Dawah USA Inc. show that it is registered as doing business as the
   Interfaith Center USA. Shahidullah, a Bangladeshi native who lives in Queens, New York's Jamaica
   neighborhood, serves as president of both organizations.

   Extremist material published on the Dawah USA website includes an audio of American-born al-Qaida
   cleric Anwar al-Awlaki's infamous 2002 "It's a War on Islam" speech. It frames government counter-
   terrorism efforts as "a war against Muslims and Islam" that seeks to alienate Muslims from the mainstream
   of society.

   The perception the West is waging a war against Islam has been one of the most effective messages in
   radicalizing Muslims. Though he was killed in a 2011 U.S. drone strike, Awlaki remains one of the most
   influential voices in online radicalization.

   Shahidullah declined to discuss the content on his website after repeated requests for comment.

   Dawah USA also features speeches by Ali al-Timimi, the spiritual leader of the Virginia Jihad Network, a
   group of 11 men who wanted to train for jihad against U.S. forces after 9/11 with the Lashkar-e-Taiba
   terrorist group.

   In an audio, "Political Revival of the Ummah," al-Timimi explains the role of politics for Muslim
   minorities living in a non-Islamic society. He cites Islamic scholar Abdurahman bin Nasir bin Sa'adi
   saying, "And when he [Sheikh bin Sa'adi] talks about Muslims living in a non-Muslim society and he says
   that if Muslims live in a non-Muslim society ... then they could make the country Islamic themselves."

   Speeches by al-Timimi's mentor Abu Ameenah Bilal Philips, a Canadian-raised Salafist currently living in
   Qatar, also are posted on Dawah USA. Philips has been banned from several countries, including the
   United States, for his extremist teachings. He is against the "concept of globalized western civilization as
https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              1/3
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism

   portrayed in secular democracy ... being pushed down the throats of the rest of the world" and condemned
   homosexuality as punishable by death.

   Several recordings by Indian hate preacher Zakir Naik, whose inflammatory speeches have inspired
   Muslim youth to engage in terrorist acts, also appear on Dawah USA. Naik, who claimed 9/11 was an
   "inside job," faces money laundering charges in India moved to Malaysia in 2017.

   Other Salafi jihadists whose lectures have been published on the website include Ahmed Deedat, Abdul
   Hakeem Quick, Israr Ahmad, Jamal Badawi, Khalid Yasin, Maulana Syed Abdul Ala Maududi, Siraj
   Wahhaj, and Yusuf Estes.

   In an Urdu-language audio, "Jewish Conspiracy," the late Pakistani Islamist Israr Ahmad claims Jews seek
   world domination through global control of banks and finance.

   According to his official profile, Ahmad spent 40 years "not only in reviving the Qur'an-centered Islamic
   perennial philosophy and world-view but also reforming the society in a practical way with the ultimate
   objective of establishing a true Islamic State, or the System of Khilafah [Caliphate]."

   An e-book available on Dawah USA by South Asian Islamist ideologue Maulana Syed Abdul Ala
   Maududi, Towards Understanding Islam, defines jihad "in the language of the Shari'ah [Islamic Law]" as
   "a war that is waged solely in the name of Allah against those who practise [sic] oppression as enemies of
   Islam."

   And adds:

   "If the country attacked has not enough strength to fight back, then it is the religious duty of the
   neighbouring Muslim countries to help her; if even they fail, then the Muslims of the whole world must
   fight the common enemy. In all such cases, Jihad is as much a primary duty of the Muslims concerned as
   are the daily prayers or fasting."

   Shahidullah 's Dawah USA also features an undated, anonymous article, "Why does Islam degrade women
   by keeping them behind the veil?," which argues that Islam and Muslim modesty culture offers a solution
   to reducing rapes in America.

   "Consider a scenario where the Islamic hijaab is followed in America. Whenever a man looks at a woman
   and any brazen or unashamed thought comes to his mind, he lowers his gaze. Every woman wears the
   Islamic hijaab, that is the complete body is covered except the face and the hands upto [sic] the wrist. After
   this if any man commits rape he is given capital punishment. I ask you, in such a scenario, will the rate of
   rape in America increase, will it remain the same, or will it decrease?"

   "Naturally as soon as Islamic Shariah is implemented positive results will be inevitable," the article says.
   "If Islamic Shariah is implemented in any part of the world, whether it is America or Europe, society will
   breathe easier. Hijaab does not degrade a woman but uplifts a woman and protects her modesty and
   chastity."

   It is nearly identical to a 2015 article by Shadab Akram published by Quora.

   The notion that Western values empower women is false, the article further claims. "Western talk of
   women's liberalization is nothing but a disguised form of exploitation of her body, degradation of her soul,
   and deprivation of her honour. Western society claims to have 'uplifted' women. On the contrary it has
   actually degraded them to the status of concubines, mistresses and society butterflies who are mere tools in
   the hands of pleasure seekers and sex marketeers, hidden behind the colourful screen of 'art' and 'culture'."

   An article, "Matters Which Nullify Ones Islaam," on Shahidullah's website denounces interfaith outreach
   as an "evil concept" contrary to Islam.

https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              2/3
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism

   "It is impermissible for any Muslim who believes in Allaah as his Lord, Islaam as his religion and
   Muhammad ... to call towards the evil concept of Interfaith, encourage it, facilitate its conveyance to the
   Muslims, attend its conventions or belong to any of its clubs or organizations," it says. It concludes by
   advising Muslims "to protect the religion of Islaam, preserve the Islamic creed and protect it against the
   misguided people of falsehood and those who share their ideas and beliefs. They must be aware of
   'Interfaith' and its traps."

   In addition to being Dawah USA's president, Shahidullah is chairman of the board of ITV USA, which
   describes itself as "A Global Dawah Channel" seeking "to propagate the inherent love and peace that Islam
   embodies." The TV channel features programs on Islamic theology by prominent American Islamist
   imams, including Zaid Shakir, Hamza Yusuf, Shaker Elsayed, Yasir Qadhi, and others.
   Shahidullah was spotted at the annual
   Muslim Ummah of North America (MUNA)
   convention last month.

   MUNA has been described as "openly
   affiliated" with the Sunni revivalist
   movement Jamaat-e-Islami (JI) in a
   resolution introduced in February by U.S.
   Rep. Jim Banks, R-Ind., in the House
   Committee on Foreign Affairs.

   "Jamaat-e-Islami and affiliated theocratic
   extremist groups pose an immediate and
   ongoing threat to stability and secular
   democracy in South Asia, leaving
   religious minorities at grave risk of
   continuing violence," the resolution says.

   The fact that a hard-core Islamist
   operating under the guise of an interfaith
   worker is embraced by law enforcement
                                                                 Muhammad Shahidullah, top left, at last month's MUNA conference.
   is concerning and highlights the rising
   danger from Islamist wolves
   masquerading in sheep's clothing.

   Related Topics: Abha Shankar, proselytizing, Muhammad Shahidullah, interfaith outreach,
   Dawah USA, Interfaith Center USA, Anwar al-Awlaki, "war on Islam" narrative, Ali al-Timimi, Abu
   Ameenah Bilal Philips, Zakir Naik, anti-Semitism, Muslim Ummah of North America




https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              3/3
